Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 29, 2020

                                      No. 04-20-00485-CR

                                      Regino QUINONES,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR13882
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

       Appellant Regino Quiñones filed a notice of appeal asserting that the trial court erred
when it denied his motion to dismiss the cause for violations of his right to a speedy trial.
Appellant’s notice of appeal states that “[t]he appealable [o]rder by the trial court was signed on
September 04, 2020.”
       The clerk’s record contains Appellant’s Second Demand for Speedy Trial and Demand
for Dismissal for Failure to Provide a Speedy Trial. In the upper right-hand corner of the first
page are handwritten notes that include “4 Sep 2020” and brief notes which could have been
made by the presiding judge of the trial court. However, there is no written, signed order
denying Appellant’s motion to dismiss.
        As this court has repeatedly held, “the judge’s notes are for his or her own convenience
and form no part of the record.” State v. Fuller, No. 04-96-00898-CR, 1997 WL 136541, at *1
(Tex. App.—San Antonio Mar. 26, 1997, no pet.) (per curiam); accord In re L.H., No. 04-13-
00174-CV, 2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (mem.
op.) (per curiam) (“A judge’s handwritten notes are for his or her own convenience and form no
part of the record.”); In re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no pet.)
(citing Fuller, 1997 WL 136541, at *1).
       The appellate record does not contain an appealable order. See Fuller, 1997 WL 136541,
at *1. We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. If Appellant does not
timely provide written proof as ordered, this appeal will be dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court